Citation Nr: 1243966	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-34 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a right shoulder condition. 

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel





INTRODUCTION

The Veteran had active military service from April 1968 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claim was subsequently transferred to the RO in Newark, New Jersey.


FINDINGS OF FACT

1. The VA received notification from the Veteran in September 2009 indicating that the Veteran wished to withdraw his claim of entitlement to service connection for a right shoulder condition.  The Board received this notification prior to the promulgation of a decision.

2. A chronic back disorder was not present in service or manifested for many years thereafter, and is not the result of a disease or injury associated with active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a right shoulder condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2. The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Withdrawal of an Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The VA subsequently received a signed statement from the Veteran in September 2009 indicating that he no longer desire to pursue his appeal for the claim of entitlement to service connection for a right shoulder condition.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review this issue.

II. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claims, a letter dated in August 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  This letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  There is no indication the Veteran was in receipt of Social Security Administration (SSA) Disability benefits that warranted obtaining additional records.  Furthermore, the Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in June 2009, and the results of which have been included in the claims file for review.  This VA examination involved review of the claims file and thorough examinations of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examinations and addendum are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

III. Merits of the Claim

Background

The Veteran contends that his back disorder results from an injury he sustained while on active duty.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic conditions, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  In the instant case, however, there is no presumed service connection because arthritis of the low back was not manifested within one year of discharge.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he was "injured while on authorized pass from [his] permanent duty station with the 3rd Battalion 36th Infantry with the third Armor Division."  He reported he was treated that the infirmary where he was "immobilized for transportation to the 97th General Hospital in Frankford."  He stated he had stitches on his head and was placed in a body cast from the waist up.  He stated he felt his back felt "wrenched" but nothing medically abnormal was found.  The Veteran stated he still feels soreness in his back, especially after sitting for long period, and nothing seemed to help.  See statement, dated August 2007.

The Veteran's wife, D. M. L., submitted a letter stating that the Veteran's back limits his ability to sit in an motor vehicle for an extended period of time.  This affected his personal life as he is unable to vacation to destinations further away and his professional life as he is unable to drive to data centers where he was employed.  As a result, this affected he is unable to commute and was "forced into retirement at the age of forty-eight.  Consequently, a financial burden was placed on the household."  See D. M. L. letter, dated October 2008.

The Veteran's daughter, K. Moran, also submitted a letter stating that the Veteran sustained injury to his back during service and she witnessed his pain through the years.  As a physical therapist, K. Moran stated she assisted the Veteran with "stretches and exercises for his low back pain and instability."  She stated that he was unable to work at Bell Atlantic due to his physical limitations and seek other employment which ultimately led to financial hardships.  He is unable to sit for extended period of time as "his low back stiffens up, making it difficult to transition from to sit to stand fluidly and progress to ambulation without pain."  See K. Moran letter, dated September 2008.

According to the Veteran's in-service treatment records, he was involved in a motor vehicle accident in April 1969 where the Veteran separated his right shoulder.  There is no indication he injured his back at that time.  The Report of Medical History at the March 1970 separation, the Veteran checked the "no" box when asked whether he has ever "worn a brace or back support."  The Veteran reported incurring injury from the accident and sustaining injury to this shoulder and fingers in the past but did not identify any back injuries of disorders.  Furthermore, according to the March 1970 Report of Medical Examination at separation, the spine was found to be normal.  The Veteran did not report any additional back problems. 

In the March 2008 letter from Dr. E. Megariotis, a private orthopedist, the Veteran complained of low back pain and stiffness.  X-rays revealed spondylosis of the lumbosacral spine extending from T11 to S1.  The Veteran was diagnosed with post traumatic thoracolumbar spondylosis from T11 to the sacrum with myoligamentous contractures.  The Veteran reported that "[h]e was advised that at the time of his injury not only did he sustain a severe injury to his left index finger and right shoulder but injuries to the spine which have done on with time to slowly deteriorate as a result of the original rotations and flexion extension injuries produced during his vehicle roll over."  See Dr. E. Megariotis letter, dated March 2008.

The Veteran underwent a VA examination in June 2009 where reported that he believes it started after his motor vehicle  accident during service.  He stated that the shoulder harness he was in aggravated his lower back and has been worsening over the years.  Currently he experiences pain daily which is worse in the morning and pain when sitting.  The diagnosis was lumbar degenerative disc disease.  See VA examination, dated June 2009.

Upon review of the evidence within the claims file, the Veteran's lay history, and a physical examination, the VA examiner opined, "[the Veteran's] current lumbosacral spine condition is not a result of his motor vehicle accident from April 1969.  This is due to the fact that I see no complaints of back pain in his medical records.  Also on separation examination [there are] no complaints of back pain.  His current diagnosis is lumbar degenerative disc disease.   This is a long-term chronic condition which is due to daily wear and tear, not one time trauma."  Id. 

Analysis

The Board finds that the preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a back disorder.  The Board finds that there is no objective evidence of a chronic back problem in service or continuity of symptomatology of a back disorder after service.  The service treatment records do not indicate that the Veteran suffered from a chronic back disability during military service.  Furthermore, the Veteran's spine was found to be normal at separation in March 1970.  Significantly, although the Veteran noted several residuals of the in-service vehicle accident, he made no mention of any back injury or residuals thereof.  This weighs against a finding of continuity.  The lack of continuity of symptomatology is further demonstrated by the lack of post service treatment records until many years after service.  In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With respect to whether there is a medical nexus between the in-service complaint of back pain and the current disability, the Board notes that the VA examination opinion which weighs against the claim is the only fully informed and complete opinion which is of record.  The VA examination report was based upon a thorough review of the claims folder and examination of the Veteran.  Furthermore, the VA examiner offered a rationale for his opinion.  The Board finds the VA examination report is the only probative opinion.  Moreover, the Board notes that the opinion by the VA physician which weighs against the claim is consistent with the lack of continuity of symptomatology in this case. 

Finally, the Board acknowledges the Veteran's claim of injury during service and his symptomatology since separation.  Moreover, the Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, such as his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, although he is certainly competent to report such continuity of symptoms, the Board finds his account is not consistent with the remainder of the evidence of record and thus to be of no probative value.  However, a layperson is not competent to render a diagnosis requiring medical expertise.  In this case, the Veteran is not shown to possess the training or expertise to diagnose a back disorder during service.  In addition, the objective medical evidence contradicts the Veteran's assertions. 

The Board acknowledges the sincerity of the Veteran's belief that his current back disorder is related to his service.  However, the Board finds that the preponderance of the evidence is against his claim of entitlement to service connection.  As such, the doctrine of reasonable doubt is not for application concerning this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

The claim of entitlement to service connection for a right shoulder condition is dismissed.

Entitlement to service connection for a back disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


